DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-2, 16, 20-21, 23 and 25-26 as over Sasaki et al. (US 2003/0224932) in view of Kadomura (US 2011/0217555), made of record in the office action mailed 07/06/2021, page 2 has been withdrawn due to Applicant’s Affidavit and argument in the response filed on 11/8/2021.

Examiners Note
Claim 13 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-12 and 14-15 and the method claim 13 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 16, 20-21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Bai et al. (US 20150069649 A1) and Kadomura (US 2011/0217555).
Regarding claim 1, 16, 23, 26 Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the raw materials are gas atomized powders e.g. pre-alloyed 17-4PH and 316L stainless steel powders” (which reads upon “primary metal particles”, as recited in the instant claim; page 374).  
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, polycarboxylic acids, Polvsulfonic acids, water soluble polymers containing carboxylic or sulfonic moieties, polvvinvlprrolidone, polvether alkoxv silane, and combinations thereof and the metal particles consist of a single metal element selected from the group consisting of iron, copper, aluminum, silver, gold.
However, Bai is similarly concerned with three-dimensional printing process for making articles from a powder build material (paragraph [0002]).  Bai teaches “spreading a layer of build material powder particles” (claim 1).  Bai teaches “selectively printing a first fluid onto the layer of the build material powder particles, the first fluid comprising a first polymeric binder, a first carrier liquid, wherein the first polymeric binder is dissolved in the first carrier liquid” (claim 1).  Bai teaches that “examples of binders that may be used with the inventive suspensions include traditional binders such as polyvinyl alcohol (PVA), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP) and waxes” (which reads upon “polyvinylpyrrolidone”, as recited in the instant claim; paragraph [0036]).  Bai teaches that “the binder leaves little or no residue in the article after it has volatilized and/or decomposed during heat treatment” (which reads upon “temporary”, as recited in the instant claim; paragraph [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the proprietary binder of Carreño-Morelli with polyvinylpyrrolidone, as taught by Bai. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder [temporary binder of the present invention] to be contained in the granulated powder includes various resins such as polyvinyl alcohol, polymethyl methacrylate, polyether and these can be used alone or in combination of two or more (para 0053). The metal powder to be contained in the granulated powder includes Al, Fe (para 0043). The average particle diameter of the metal powder is 1-30 microns (para 0046). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the metals such as Al or Fe as taught by Kadomura and replace it with the primary metal of Carreño-Morelli in the granules motivated by the desire to have excellent mechanical properties (para 0044). 
Regarding claim 2, Carreño-Morelli discloses does not explicitly disclose the amount of temporary binder in an amount from 0.01-0.05 wt% based on a wt% of the metal particles in the granule. 
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get binding characteristics as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claims 20-21, 25 Carreño-Morelli discloses does not explicitly disclose the amount of temporary binder in an amount from 0.01-0.05 wt% based on a wt% of the metal particles in the granule. 
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder [temporary binder of the present invention] to be contained in the granulated powder includes various resins such as polyvinyl alcohol, polymethyl methacrylate, polyether and these can be used alone or in combination of two or more (para 0053). The metal powder to be contained in the granulated powder includes Al, Fe (para 0043). The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get binding characteristics as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claims 5-6 and 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Kadomura (US 2011/0217555) and Magome et al. (US 2013/0108872) or Coyne et al. (US 2014/0141137).
Regarding claim 5-6, 24 Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation 
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, polycarboxylic acids, Polvsulfonic acids, polvether alkoxv silane, and combinations thereof and the metal particles consist of a single metal element selected from the group consisting of iron, copper, aluminum, silver, gold.
Whereas, Magome discloses composite particles which contains both cellulose and inorganic compound (title). Example of binder includes sugars such as sucrose, glucose, sorbitol (para 0091). Alternatively, Coyne discloses encapulsated material comprises a core and a shell (abstract). The binder includes maltodextrine (para 0390). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include sucrose or sorbitol or maltodextrine as the binders as taught by Magome or Coyne in the granule of Carreño-Morelli motivated by the desire to get binding or adhesive properties as desired
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the metals such as Al or Fe as taught by Kadomura and replace it with the primary metal of Carreño-Morelli in the granules motivated by the desire to have excellent mechanical properties (para 0044). 

Regarding claims 22, Carreño-Morelli discloses does not explicitly disclose the amount of temporary binder in an amount from 0.01-0.05 wt% based on a wt% of the metal particles in the granule. 
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder [temporary binder of the present invention] to be contained in the granulated powder includes various resins such as polyvinyl alcohol, polymethyl methacrylate, polyether and these can be used alone or in combination of two or more (para 0053). The metal powder to be contained in the granulated powder includes Al, Fe (para 0043). The amount of polyvinyl alcohol is 0.8 parts by weight based on 100 parts by weight of the metal powder. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get binding characteristics as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Bai et al. (US 20150069649 A1) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Dale et al. (WO 2016/053305). 
Regarding claim 13, Carreño-Morelli fails to disclose the method of using the granulated powder comprising adding the granules to a pattering fluids.
Whereas, Dale discloses three-dimensional printing method, comprising: (A) forming a layer comprising particles comprising a polymer and cavities between the particles, wherein the particles have an average diameter of between about 5 and about 250 microns (B) disposing a liquid suspension over at least a portion of the layer such that the liquid suspension infiltrates into the cavities, wherein the liquid suspension (patterning fluid of the present invention) comprises a radiation-absorbing coalescent agent and nanoparticles having an average diameter of less than or equal to about 500 nm; (C) forming an object slice by exposing the infiltrated layer to a radiant energy, wherein the object slice comprises a polymeric matrix comprising the polymeric 
It would have been obvious to one of ordinary skill in the art at the Application was filed to use the granules including a metal and an organic binder of Carreño-Morelli  in the method of three dimensional printing comprising a liquid suspension as taught by Dale motivated by the desire to use the granulated powder for 3D printing. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Bai et al. (US 20150069649 A1) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Magome et al. (US 2013/0108872).
Regarding claims 17-18, Carreño-Morelli fails to disclose that the temporary binder is selected from sugar or sugar alcohol such as glucose, sorbitol. 
Whereas, Magome discloses composite particles which contains both cellulose and inorganic compound (title). Example of binder includes sugars such as sucrose, glucose, sorbitol (para 0091). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include sucrose or sorbitol as the binders as taught by Magome in the granules of Carreño-Morelli motivated by the desire to get binding or adhesive properties as desired. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Bai et al. (US 20150069649 A1) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Coyne et al. (US 2014/0141137). 
Regarding claim 19, Carreño-Morelli fails to disclose that the temporary binder is selected from oligomeric sugar such as maltodextrine.  
Whereas, Coyne discloses encapulsated material comprises a core and a shell (abstract). The binder includes maltodextrine (para 0390), which would intrinsically have chain length ranging from 2 units to 20 units. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include maltodextrine as the binder as taught by Coyne in the granules of Carreño-Morelli motivated by the desire to get binding or adhesive properties as desired.
Response to Arguments
Applicants arguments filed on 11/8/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788